 



Exhibit 10.2

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
DATED JUNE 7, 2005 BETWEEN
AFC ENTERPRISES, INC. (THE “COMPANY”)
AND
FREDERICK B. BEILSTEIN (“EMPLOYEE”)

     WHEREAS, Employee and the Company are parties to an Amended and Restated
Employment Agreement dated as of December 29, 2003, (the “2003 Agreement”) and a
First Amendment to Employment Agreement dated March 28, 2005 (the “First
Amendment,” together with the 2003 Amendment, collectively the “Employment
Agreement”) governing the terms and conditions of Employee’s employment with the
Company; and

     WHEREAS, the Company and Employee desire to amend certain provisions of the
Employment Agreement;

     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the parties
agree as follows:

     1. Section 1 of the Employment Agreement is hereby deleted in its entirety
and the following new Section 1 is inserted in lieu thereof:

     1. Term of Agreement

     This Agreement shall be effective as of the date hereof and, unless earlier
terminated pursuant to Section 8 or Section 9.01 hereof, shall be for a term
ending December 25, 2005 (the “Term”).

     2. Section 8.03 of the Employment Agreement is hereby deleted in its
entirety and the following new Section 8.03 is inserted in lieu thereof:

8.03 Termination by the Company for other than Death or Disability or for Cause.
The Company may terminate Employee’s employment hereunder without cause at any
time, upon written notice. Upon expiration of the term of this Agreement or if
Employee’s employment is terminated by the Company prior to the expiration of
the term of this Agreement without cause or other than (a) by reason of
Employee’s death or Disability or (b) for Cause, the Company shall pay or
provide to Employee, in lieu of all other amounts payable hereunder or benefits
to be provided hereunder, the following:

 



--------------------------------------------------------------------------------



 



(i) a payment equal to the sum of two (2) times Employee’s Base Salary at the
time of termination;

(ii) a payment equal to two (2) times Employee’s Target Incentive Pay for the
year in which such termination occurs (or, if no Target Incentive Pay has been
designated for such year, then the Target Incentive Pay for the last year in
which it was designated prior to such termination);

(iii) if the Employee’s employment is terminated pursuant to this Section 8.03
prior to December 25, 2005, a payment equal to Employee’s Base Salary and Target
Incentive Pay for the 2005 fiscal year less any amount of Employee’s Base Salary
and Target Incentive Pay for the 2005 fiscal year that that has been previously
paid to Employee (it being understood that the amount described in this clause
(iii) shall be in addition to and not in lieu of, the payments described in
clauses (i) and (ii) above and it also being understood that the payment
described in this clause (iii) shall be in full satisfaction and in lieu of any
entitlement by the Employee under the Company’s Target Incentive Plan)

(iv) an amount equal to the payment described in Section 9.02(c) of this
Agreement; and

(v) the acceleration of any unvested rights of Employee under any stock options
or other equity incentive programs such that they shall immediately vest under
the terms of such plans.

As a condition precedent to the requirement of Company to make such payments or
grant such accelerated vesting, Employee shall not be in breach of his
obligations under Section 10 hereof and Employee shall execute and deliver to
Company a general release in favor of the Company in substantially the same form
as the general release then contained in the latest Severance Agreement being
used by the Company.

Any Payments required to be made under this Section 8.03 shall be made to
Employee as soon as practicable after the date of Employee’s termination of
employment.

     3. Section 9.02 of the Employment Agreement is deleted in its entirety and
the following new Section 9.02 is inserted in lieu thereof.

9.02 Stay Bonus

 



--------------------------------------------------------------------------------



 



(a) As soon as practicable after the execution of this Agreement, the Company
shall pay to Employee in a lump sum payment a stay bonus equal to the Stay Bonus
Calculation Amount (as defined below).

(b) If Employee is employed by the Company on December 25, 2005, then the
Company shall pay to Employee in a lump sum payment on December 25, 2005 an
additional stay bonus equal to the Stay Bonus Calculation Amount (as defined
below) (it being understood that this bonus will be payable to Employee if his
employment is terminated by the Company on December 25, 2005).

(c) For purposes of this Agreement, the “Stay Bonus Calculation Amount” shall be
the sum of the amounts described in (i) and (ii) below:

(i) fifty percent (50%) of Employee’s Base Salary for the fiscal year 2005; and

(ii) a payment equal to fifty percent (50%) of Employee’s Target Incentive Pay
for the fiscal year 2005.

     4. The Employment Agreement, as amended hereby, is hereby reaffirmed and
restated herein by the undersigned, and said Employment Agreement is hereby
incorporated herein by reference as fully as if set forth in its entirety in
this Second Amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed
and Employee has hereunto set his hand this 7th day of June, 2005, effective as
of June 7, 2005.

                COMPANY:     AFC Enterprises, Inc.
 
       

  By:   /s/ Frank J. Belatti
 
       

       

      Name: Frank J. Belatti

      Title: Chairman and Chief Executive Officer
 
            EMPLOYEE:
 
       

  By:   /s/ Frederick B. Beilstein
 
       

       

      Name: Frederick B. Beilstein

      Title: Chief Financial Officer

 